DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahrens (DE19646261A1).
Regarding claim 1, Ahrens discloses a cap assembly (2 and 7; Figs. 1-15), including: a base portion (2) configured for removably coupling to a neck of a fluid compartment of a drinking vessel (1) and including an aperture in fluid communication with an internal volume of the fluid compartment via an opening at the neck (Fig. 1); a head portion (7) rotatably coupled to the base portion (par. 0030); a fluid conduit (4) operably coupled between the aperture at the base portion and an outlet (3) at an upper end of the head portion to enable a fluid to flow therebetween; and an engagement member (10) mounted to the head portion and shaped to engage a compressible portion of the fluid conduit (Fig. 1), wherein the head portion is configured to rotate about a longitudinal axis relative to the base portion according to a first direction, in which the engagement member is caused to rotate and apply a pressure to the compressible portion of the fluid conduit to reduce a flow of fluid from the internal 
Regarding claim 10, the base portion is removably coupled to the neck of the fluid compartment by screw threaded engagement (see threaded connection between 2 and 1 in Fig. 1).
Regarding claim 15, at least the compressible portion of the fluid conduit is manufactured from silicone rubber (par. 0047).
Regarding claim 17, Ahrens discloses a drinking vessel (1), including: a fluid compartment having a neck with an opening and an internal volume sized to contain a fluid (Fig. 1); and a cap assembly (2 and 7) removably coupled to the neck of the fluid compartment (Fig. 1), the cap assembly including a base portion (2) configured for removably coupling to a neck of a fluid compartment of a drinking vessel and including an aperture in fluid communication with an internal volume of the fluid compartment via an opening at the neck (Fig. 1); a head portion (7) rotatably coupled to the base portion (par. 0030); a fluid conduit (4) operably coupled between the aperture at the base portion and an outlet (3) at an upper end of the head portion to enable a fluid to flow therebetween; and an engagement member (10) mounted to the head portion and shaped to engage a compressible portion of the fluid conduit (Fig. 1), wherein the head portion is configured to rotate about a longitudinal axis relative to the base portion according to a first direction, in which the engagement member is caused to rotate and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens in view of Miracle (20130068854).
Regarding claim 11, Ahrens DIFFERS in that it does not disclose at least one of the head portion and the base portion is manufactured from an engineering plastic. Attention, however, is directed to the Miracle reference, which teaches employing an engineering plastic (par. 0027). Miracle teaches that engineering plastics are safer to use in consumer products because they are free from BPA and do not release plasticizers into a beverage (par. 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ahrens reference in view of the teachings of the Miracle reference by manufacturing at least one of the head portion 
Regarding claim 12, the engineering plastic is plasticizer-free (par. 0027 of Miracle).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens in view of Koenigseder et al. (20160130047).
Regarding claim 13, Ahrens DIFFERS in that it does not disclose the cap assembly further including a cover for covering the outlet when not in use. Attention, however, is directed to the Koenigseder reference, which discloses a cap assembly including a cover (100) for covering an outlet when not in use (Figs. 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ahrens reference in view of the teachings of the Koenigseder reference by employing a cover for the purpose of preventing liquid leaking from the cap assembly.
Regarding claim 14, the cover is pivotably coupled to the head portion (Figs. 4-6 of Koenigseder).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens in view of Seiders et al. (20170043916).
Regarding claim 16, Ahrens DIFFERS in that it does not disclose a handle pivotably coupled to the head portion. Attention, however, is directed to the Seiders reference, which discloses a handle (106) pivotably coupled to the head portion (104).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ahrens reference in view of .
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONNELL A LONG/Primary Examiner, Art Unit 3754